DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ amendments and arguments have overcome the rejection of Claim(s) 25-28, 32-33, 37, 39-40 and 42 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated over Cohen et al.  Cohen et al does not disclose the orientation of the electronic circuit board to be as currently claimed.  Said rejection has been withdrawn.  The remaining rejections of claims are maintained, but have been modified to address the amendments to the claims.

With respect to Cohen et al, Applicant argues that:
a)  amended claims 25 and 42 recite “wherein the shell has a central axis therethrough from the proximal end to the distal end, wherein the electronic circuit board is oriented lengthwise substantially parallel to the central axis.”  
b) "’lengthwise substantially parallel to the central axis’ is defined in the specification so that the electronic circuit board can have a thickness and a length such that the length is greater than the thickness,Page 7 of 10 and the electronic circuit board can be positioned lengthwise within the shell to be substantially parallel to the central axis of the shell. An electronic circuit board can be considered to be substantially parallel to the central axis of the shell when the alignment deviates from parallel by less than 45 
c) “Cohen fails to teach, suggest, provide motivation for, or otherwise render predictable the amended claim language.
d) Cohen is silent as to the orientation of its circuit board 40. 
e) Cohen shows the circuit board in FIG. 3 as being oriented lengthwise within the housing 24 to be substantially perpendicular to the central axis of the housing 24.
f) the power source 42 is positioned directly adjacent the circuit board 40, and to rotate the circuit board 40 to be Reply to Office Action dated March 12, 2021lengthwise substantially parallel to the central axis would require increasing the length of the personal inhalation device, which would be counter to the intended purpose to have a length to diameter ratio that is similar to the length to diameter ratio of a standard cigarette. See, e.g., paragraph [0018] of Cohen.

Figures 1 and 3 reflect one embodiment of the personal inhalation device of Cohen ([0008], [0010]).  With respect to Figure 3, Cohen states, 
“The first cylindrical housing 24 further contains a pressure transducer 38, an electronic circuit board 40, and a power source 42. Each of these components is mounted within the first housing 24 so as to allow air to freely flow around or past the component. Also, the pressure transducer 38 and the electronic circuit board 40, as well as the first coupling 26 and the first electrical contact 32, are electrically connected to the power source 42 in any suitable manner, such as wiring (not shown).  The pressure transducer 38 is designed to react to a pressure increase due 
The primary requirement for the mounting of the pressure transducer 38, electronic circuit board 40, and a power source 42 within the first housing 24 is to allow air to freely flow around or past the component.”   The arrangement must allow the pressure transducer 38 to react to a pressure increase due to air flowing through the first housing 24.
The courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v.A.G. Pro, 425 U.S. 273, 282 (1976)).  See also MPEP 2144.04(VI)(C).  
The device as depicted in Fig. 3 does not reflect the true sizes of the pressure transducer 38, electronic circuit board 40, and a power source 42, but simply their positioning in the depicted embodiment.  The shape of the electronic circuit board is not specified by Cohen, and can be any shape, having a length and a width as desired to contain the required circuitry.  The orientation of the electronic circuit board can be changed to be lengthwise substantially parallel to the central axis (which corresponds to a longitudinal centerline of the device, as recognized by Applicant in the remarks) without affecting the functioning of the circuitry thereon or the ability of air to freely flow around or past the component.  Speculation of a\the necessity to change of length of the personal inhalation device upon such change in orientation is without merit for reasons discussed above.   It is submitted that mounting the electronic circuit board to 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25-42 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen et al (US 2011/0036346).
Claims 25, 37 and 42: Cohen et al discloses a control body 12 for personal inhalation device [0007], e.g.-a smoking article [0004], the control body comprising: an elongated shell 24 with an interior, a proximal end (Fig. 2, left end of control body 12, [0018]) and an opposing distal end (Fig. 2, right end of control body 12);
a cavity present at the proximal end (Fig. 3, left end at first coupling 26 having open left end [0020]);
a coupler(first coupling 26) formed of an elongated body having a first end that forms a wall that engages the proximal end of the shell (Fig. 3, comprising first electrical contact 32 and insulating sleeve 34, [0020]) and a second end that is open and comprises a cavity configured to releasably engage a smoking article cartridge 
the coupler including a channel (central bore 36 through first electrical contact 32) extending through the wall between a first end in fluid communication with the cavity and a second end opening through the wall at the first end of the coupler, the channel providing fluid communication between the cavity and a portion of the interior of the elongated shell (portion comprising a pressure transducer 38) that is distal from the wall (Fig. 3, [0020]);
multiple air inlets including an air inlet notches 80 and axial channels 66 (reads on an air inlet channels) to distribute air into and through elongated shell 24 and through central bore 36 into the cavity area (communicates with both the cavity and the central channel), and air inlet slots 30 (another air inlet channel) into the cavity area, which are in fluid communication with central bore 36 via bore 100 of the smoking article cartridge that is engaged in the cavity (Fig. 8, [0031]); 
an electronic circuit board 40 comprising control programmable electronics ([0021],[0033]-[0038]). 
Cohen et al does not disclose a central axis through the shell from the proximal end to the distal end, or the orientation of the electronic circuit board 40.  However, one 
Regarding the positioning of the electronic circuit board 40, Cohen et al states that the electronic circuit board 40, is mounted so as to allow air to freely flow around or past the component (Fig. 3, [0021]).  While Cohen et al depicts an electronic circuit board 40 oriented perpendicular to the central axis in one embodiment (Fig. 3), the courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v.A.G. Pro, 425 U.S. 273, 282 (1976)).  See also MPEP 2144.04(VI)(C).  One of ordinary skill ion the art would have found that mounting the electronic circuit board to be lengthwise substantially parallel to the central axis would not affect the ability of air to freely flow around or past the component, or the functioning of the circuitry or any other component of the device.  It is submitted that mounting the electronic circuit board to be lengthwise substantially parallel to the central axis amounts to no more than a rearrangement of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement; therefore the arrangement would have been obvious to one of ordinary skill ion the art absent convincing evidence of unexpected results.
Claim 26: Cohen et al discloses an electrical power source 42 within the interior of the elongated shell [0021].

Claim 28: Cohen et al discloses that electrical power from power source 42 is conducted by an electric circuit to the cavity in the proximal end of the elongated shell through the electrical contact 32 and is controlled by the control electronics on the electronic circuit board ([0021],[0030]).  Therefore, an electrical extension that provides electrical connection between the electronic circuit board and the cavity is inherently disclosed or, at least, would have been obvious to one of ordinary skill in the art.
Claim 29: Cohen et al does not specifically disclose that the elongated shell includes a space configured to remain substantially at ambient pressure during use and a space configured to have a pressure reduction during use.  However, Cohen et al teaches that, as a user inhales vapor from the device by puffing on orifice 18, a flow of air through the elongated shell during operation will deflect the flexible member 48 on the distal side of pressure transducer 38 and cause the reed switch inside to close and activate the electronics (Fig. 3, [0021],[0031]).  It would also have been obvious to one of ordinary skill in the art that a decreased pressure is caused by the inhalation on the proximal side of the pressure transducer, which corresponds to a space configured to have a pressure reduction during use.  The interior of the pressure transducer is sealed from the outside and therefore remains substantially at ambient pressure.
Claim 30: Cohen et al discloses a wall of the cavity at the proximal end of the elongated shell comprising first electrical contact 32 and insulating sleeve 34 (Fig. 3, [0020]).  It would have been obvious to one of ordinary skill in the art that the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 
Claim 31: The sealing member comprising the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 is in physical contact with the inner surface of the elongated shell.
Claims 32 and 33: Cohen et al discloses an input element in the form of a button that is pressed (pushbutton) [0035].
Claim 39: Cohen et al discloses that the medium that is atomized can be nicotine ([0028]-[0029]), which reads on a tobacco derived component.
Claim 34: Making the button translucent or transparent is considered to be a design feature within the capability of one of ordinary skill in the art.
Claim 35: Cohen et al discloses sending instructions to the device by means of the push button.  Cohen et al also discloses triggering the pressure transducer (thereby activating the device) by tapping [0035].  It would have been obvious to one of ordinary skill in the art to combine the features and trigger the pressure transducer by pushing the pushbutton, the triggered pressure transducer actuating the control electronics that powers the atomizing device and a heating coil from the power source in the control body [0031].  
Claim 36: Cohen et al discloses using the pushbutton to input instructions to the logic circuit [0035] and also discloses that the logic circuit is configured to provide input to a light such as a light emitting diode to output information to a user, for example a low battery or power level or power remaining status [0046].  It would have been obvious to 
Claim 38: Cohen et al discloses that in embodiments wherein the cartridge 16 is separable from the atomizing unit 14, the cartridge is connected to the atomizing unit by an interference fit and the atomizing unit is connected to the electronics section 12 (control body) by a screw-on connection [0018].  One of ordinary skill in the art would have recognized that the segments joined by interference fit are more easily separable than those joined by a screw-on connection.    Therefore, in the alternate embodiment discussed above, where the cartridge 16 and atomizing unit 14 are joined together in a fixed manner, such as by gluing or the like, and the combined atomizing unit-cartridge component is disposable [0019], it would have been obvious to one of ordinary skill in the art to substitute an interference fit in place of the screw-on connection for joining the disposable combined atomizing unit-cartridge component to the electronics section 12 to make the combined atomizing unit-cartridge component more easily separable from the electronics section 12 for disposal.
Claim 40: Cohen et al discloses that the medium that is atomized (to an aerosol) can be gels, powders, liquids and can comprise a solute dissolved in a solvent [0029].  The various disclosed forms read on an aerosol precursor composition.
Claim 41: In operation, with the smoking article cartridge engaged in the cavity, the smoking article includes an atomizing unit comprising a coil heater 108 in the proximity of the aerosol precursor composition absorbed in wick 114.  The aerosol precursor composition atomizes into the air heated by the coil (Fig. 8, [0031]) in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748